DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment
The ‘Amendment’, filed 29 July 2021, has been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 4 and 11 are canceled.
	Claims 1-3, 5-10, and 12-16 are amended.
	Accordingly, claims under examination are claims 1-3, 5-10, and 12-16.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112, Vague and Indefinite’
The ‘Amendment’ (p4-5), filed 29 July 2021, alleges/argues the claims are amended to overcome these rejections. First, the preamble of claims 1 and 8 are amended to remove “for 

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, Yu et al.’ and to ‘Claim Rejections – 35 U.S.C. § 103, Yu et al. further in view of U.S. Patent No. 8,91,044’
	The ‘Amendment’, filed 29 July 2021, amends independent claim 1 to recite “[a] recombinant expression vector, comprising a promoter sequence exhibiting a transcriptional activity in a cell nucleus in an animal cell, and a coding region encoding the target protein under control of the promoter sequence, wherein the coding region contains one or more TGAs as a codon corresponding to tryptophan, and wherein the promoter sequence is selected from the group consisting of Cytomegalovirus promoter sequence, Simian virus 40 promoter sequence, Rous Sarcoma virus promoter sequence, EF1α promoter sequence, and β-actin promoter sequence”. Further, it is persuasively argued on pages 5-8 that YU fails to disclose a recombinant 

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent No. 8,981,044’
	The ‘Amendment’, filed 29 July 2021, cancels claim 11 and argues on page 4 that the rejections of claim 11 are moot. In view of the cancelation of claim 11, this rejection is withdrawn.
 
Claim Rejections - 35 U.S.C. § 112(b)
Claims 1-3, 5-10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Lack of Antecedent Basis
	Amended claims 1-3, 5-10, and 12-16 recite “a coding region encoding the target protein” which lacks antecedent basis. Absent is a prior recitation of a target protein. It would be remedial to amend the first instance of “the target protein” (claim 1, lines 3-4) to recite “a target protein” 
 
Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failing to Further Limit
Claims 5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 5 and 14 recite the limitation “wherein the promoter is a base sequence of Cytomegalovirus promoter or Rous Sarcoma virus promoter”. However, independent claims 1 and 8 are amended to recite “wherein the promoter sequence is selected from the group consisting of…”. A “base sequence”, as recited in claims 5 and 14, can be reasonably interpreted to encompass a “single nucleotide” as opposed to the entirety of the promoter sequence. In view of the amendments to independent claims 1 and 8, the recited limitations of claims 5 and 14 are now considered to be a broadening of the prior correspondingly recited claim limitation. Applicant may cancel the claim(s), amend the claim(s) to place the 

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2015/0315608 further in view of U.S. Patent Application Publication No. 2015/0065556
Claims 1-3, 5, 6, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0315608 (see ‘Information Disclosure Statement’, filed 19 January 2021; “SEIBEL”) further in view of U.S. Patent Application Publication No. 2015/0065556 (see attached ‘PTO-892’; “BIRSOY”).
SEIBEL discloses mitochondrial expression vectors comprising a gene to be expressed and/or a selection marker. (Abstract.)
Regarding claims 1 and 8, SEIBEL discloses mitochondrial expression vectors that expresses a coding region encoding a target protein (e.g., mtEGFP gene) downstream of a promoter (e.g., T7). (Abstract; ¶ [0004]-[0013], [0022]-[0031], [0066]-[0091], [0101]-[0102], [0277-[0289]; FIGS. 1-11.) SEIBEL indicates that the target protein changes the codon encoding tryptophan from TGG to TGA. ([0283].) Further, SEIBEL provides for such changes to other proteins in order to improve translation by optimizing “codon-usage” through the integration of TGA into the mitochondrial expression vector, where SEIBEL states:


“Therefore, the "mitochondrial expression vector" or "expression vector" of the present invention has at least the two constituents: exogenous DNA, i.e. a gene to be expressed and/or a selection marker, and a mitochondrial promotor region. Only preferred embodiments contain even further constituents, such as further selection markers, signal sequences and/or transcription-termination sequences (TTS), replication origins and/or a safety mechanism. Before the exogenous DNA, which is integrated into the mitochondrial expression vector of the present invention, is introduced into the mitochondria of mammalian cells by means of a physical transfection method, the mitochondria are reversibly induced into megamitochondria beforehand since it is difficult to transfect mitochondria due to their small thickness of 0.5-1 µm.” (¶ [0091])

Further, SEIBEL provides for the encapsulation of the disclosed mitochondrial expression vectors with a lipid membrane structure for delivery into cells. (¶ [0181]-[0186].)
Regarding claims 2, 3, 12, and 13, SEIBEL provides for the inclusion of a mitochondrial region in the disclosed expression vectors, wherein mitochondrial genomic DNA is located at the 5’ and the 3’ terminal side of the coding region encoding the target protein. (¶ [0031], [0069]-[0071], [0082]-[0085], [0281], Table 3.)
Regarding claims 6 and 15, SEIBEL provides for improving translation by “codon-usage” optimization (e.g., all codons) through the integration of TGA into the mitochondrial expression vector. (see above reproduced ¶ [0090].)
While SEIBEL does teach mitochondrial expression vectors comprising promoter sequence and a coding region encoding a target protein under the control of the promoter sequence, SEIBEL fails to specifically teach the utilization of the instantly claimed promoter sequences (e.g., a cytomegalovirus promoter sequence). BIRSOY resolves the deficiencies of SEIBEL, where BIRSOY discloses expression vectors for the targeted delivery mitochondria in cells in order to treat mitochondrial disorders. (Abstract; ¶ [0092].)

“A "vector" may be any of a number of nucleic acid molecules or viruses or portions thereof that are ca-pable of mediating entry of, e.g., transferring, transporting, etc., a nucleic acid of interest between different genetic environments or into a cell. The nucleic acid of interest may be linked to, e.g., inserted into, the vector using, e.g., restriction and ligation. Vectors include, for example, DNA or RNA plasmids, cosmids, naturally occurring or modified viral genomes or portions thereof, nucleic acids that can be packaged into viral capsids, mini-chromosomes, artificial chromosomes, etc. Plasmid vectors typically include an origin of replication (e.g., for replication in prokaryotic cells). A plasmid may include part or all of a viral genome (e.g., a viral promoter, enhancer, processing or packaging signals, and/or sequences sufficient to give rise to a nucleic acid that can be integrated into the host cell genome and/or to give rise to infectious virus). Viruses or portions thereof that can be used to introduce nucleic acids into cells may be referred to as viral vectors. Viral vectors include, e.g., adenoviruses, adeno-associated viruses, retroviruses (e.g., lentiviruses), vaccinia virus and other poxviruses, herpesviruses (e.g., herpes simplex virus), and others. Viral vectors may or may not contain sufficient viral genetic information for production of infectious virus when introduced into host cells, i.e., viral vectors may be replication-competent or replication-defective. In some embodiments, e.g., where sufficient information for production of infectious virus is lacking, it may be supplied by a host cell or by another vector introduced into the cell, e.g., if production of virus is desired. In some embodiments such information is not supplied, e.g., if production of virus is not desired. A nucleic acid to be transferred may be incorporated into a naturally occurring or modified viral genome or a portion thereof or may be present within a viral capsid as a separate nucleic acid molecule. A vector may contain one or more nucleic acids encoding a marker suitable for identifying and/or selecting cells that have taken up the vector. Markers include, for example, various proteins that increase or decrease either resistance or sensitivity to antibiotics or other agents (e.g., a protein that confers resistance to an antibiotic such as puromycin, hygromycin or blasticidin), enzymes whose activities are detectable by assays known in the art (e.g., .beta.-galactosidase or alkaline phosphatase), and proteins or RNAs that detectably affect the phenotype of cells that express them (e.g., fluorescent proteins). Vectors often include one or more appropriately positioned sites for restriction enzymes, which may be used to facilitate insertion into the vector of a nucleic acid, e.g., a nucleic acid to be expressed. An expression vector is a vector into which a desired nucleic acid has been inserted or may be inserted such that it is operably linked to regulatory elements (also termed "regulatory sequences", "expression control elements" or "expression control sequences") and may be expressed as an RNA transcript (e.g., an mRNA that can be translated into protein or a noncoding RNA such as an shRNA or miRNA precursor). Expression vectors include regulatory sequence(s), e.g., expression control sequences, sufficient to direct transcription of an operably linked nucleic acid under at least some conditions; other elements required or helpful for expression may be supplied by, e.g., the host cell or by an in vitro expression system. Such regulatory sequences typically include a promoter and may include enhancer sequences or upstream activator sequences. In some embodiments a vector may include sequences that encode a 5' untranslated region and/or a 3' untranslated region, which may comprise a cleavage and/or polyadenylation signal, and/or a vector may include a terminator. For example, a vector comprising an RNA pol III promoter may comprise an RNA pol III terminator sequence such as at least four-six consecutive T residues. In general, regulatory elements may be contained in a vector prior to insertion of a nucleic acid whose expression is desired or may be contained in an inserted nucleic acid or may be inserted into a vector following insertion of 
Regarding claims 6 and 15, BIRSOY provides for codon-optimization to improve expression. (¶ [0275].)
In view of the teachings of SEIBEL and BIRSOY (as stated above), the skilled artisan would have expected success in alternatively utilizing the various promoters disclosed in BIRSOY  in the mitochondrial expression vector as disclosed in SEIBEL because BIRSOY teaches the utilization of other promoter sequences (e.g., CMV promoter sequence) in vectors for treating mitochondrial disorders. The skill artisan could have substituted the promoter of for one another because BIRSOY teaches that the various promoters are interchangeable. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the CMV promoter would be effective for mitochondrial expression based on the teachings of BIRSOY for the interchangeability for the various promoter sequences. Further, SEIBEL and BIRSOY are directed to treating mitochondrial disorders and, thus, are drawn to the same purpose and/or outcome.
Accordingly, SEIBEL further in view of BIRSOY renders the instant claims unpatentable.


U.S. Patent Application Publication No. 2015/0315608 further in view of U.S. Patent Application Publication No. 2015/0065556 and Yu et al.
Claims 1-3, 5-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0315608 (see ‘Information Disclosure Statement’, filed 19 January 2021; “SEIBEL”) further in view of U.S. Patent Application Publication No. 2015/0065556 (see attached ‘PTO-892’; “BIRSOY”) as applied to claims 1-3, 5, 6, 8, and 12-15 above, further in view of Yu et al. (Mutant NADH dehydrogenase subunit 4 gene delivery to mitochondria by target sequence-modified adenovirus-associated virus induces visual loss and optic atrophy in mice. Molecular Vision. 20 June 2012. Vol. 18, pages 1668-1683; ‘PTO-892’, mailed 23 April 2021; “YU”).
SEIBEL further in view of BIRSOY is applied from the above ‘Claim Rejections – 35 U.S.C. 103’. While the combination of SEIBEL and BIRSOY does teach and suggest a mitochondrial expression vector comprising a promoter sequence (CMV, as elected) and a coding region encoding a target protein under the control of a promoter sequence where the coding region contains one or more TGAs as a codon corresponding to tryptophan, neither prior art reference specifically teaches mutant NADH dehydrogenase subunit 4 (ND4) for delivery into mitochondria. It should be recognized that SEIBEL does generally provide for the inclusion of mutant and non-mutant genes involved in the respiratory chain (e.g., NADH dehydrogenase, subunit 4) in the disclosed mitochondrial expression vector (¶ [0073]-[0075].) YU resolves the deficiencies of SEIBEL and BIRSOY, wherein YU describes the delivery of mutant NADH dehydrogenase subunit 4 gene to mitochondria utilizing a recombinant expression vector. (Title; Abstract.)
via a recombinant expression vector. (p1668, Purpose, Methods, Results, Conclusions; p1668, ¶ bridging left and right col. to p1669, ¶ bridging left and right col.) 
Regarding claims 6 and 15, YU indicates the ND4 mutant is the replacement of all codons corresponding to tryptophan to TGA. (p1669, left col., 1st ¶; ¶ bridging p1674-1675; ¶ bridging p1680-1681 to p1681, right col., 2¶; Figure 2E & 2F).
In view of the teachings of SEIBEL, BIRSOY, and YU (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the mitochondrial expression vector formed by the combination of SEIBEL and BIRSOY as an alternative expression vector for the delivery of the mutant of mutant NADH dehydrogenase subunit 4 (ND4) of YU to mitochondria in a cell. SEIBEL provides one of ordinary skill in the art some teaching, suggestion, or motivation for the delivery of mutant and non-mutant genes via the disclosed mitochondrial expression vector. (¶ [0073]-[0075.) BIRSOY provides one of ordinary skill in the art some teaching, suggestion, or motivation for the alteration of production/catabolism of ATP and indicates ATP produced occurs via NADH shuttling. (¶ [0114]-[0116].) YU provides one of ordinary skill in the art some teaching, suggestion, or motivation for the delivery to mitochondria via a recombinant expression vector. Further, SEIBEL, BIRSOY, and YU are directed to the delivery of substance into a cell and, thus, are drawn to the same purpose and/or outcome.
Accordingly, SEIBEL further in view of BIRSOY and YU renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2015/0315608 further in view of U.S. Patent Application Publication No. 2015/0065556 and 
Claims 1-3, 5, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0315608 (see ‘Information Disclosure Statement’, filed 19 January 2021; “SEIBEL”) further in view of U.S. Patent Application Publication No. 2015/0065556 (see attached ‘PTO-892’; “BIRSOY”) as applied to claims 1-3, 5, 6, 8, and 12-15 above, further in view of U.S. Patent No. 8,981,044 (‘Information Disclosure Statement’, filed 19 January 2021; “HARASHIMA”).
The claims are directed to a lipid membrane structure encapsulating a recombinant expression vector for expressing a target protein comprising a promoter sequence and a coding region encoding the target protein under the control of the promoter sequence, wherein the coding region contains one or more TGAs as a codon corresponding to tryptophan.
SEIBEL further in view of BIRSOY is applied from the above ‘Claim Rejections – 35 U.S.C. 103’. While the combination of SEIBEL and BIRSOY does teach and suggest a mitochondrial expression vector comprising a promoter sequence (CMV, as elected) and a coding region encoding the target protein under the control of a promoter sequence where the coding region contains one or more TGAs as a codon corresponding to tryptophan, neither prior art reference specifically teaches a lipid membrane structure encapsulating the recombinant expression vector for delivery. It should be recognized that both SEIBEL and BIRSOY provide for delivery of the disclosed mitochondrial expression vectors with liposomes (see SEIBEL ¶ [0181]-[0186] and BIRSOY (¶ [0328], [0364].) HARASHIMA resolves the deficiencies of SEIBEL and BIRSOY, where 
Regarding claims 8-10, HARASHIMA provides for the lipid membrane structure to contain phosphatidylethanolamine and sphingomyelin as constitutive lipid of the lipid membrane. (Abstract; Col. 1, lines 14-19; Col. 6, line 59 to Col. 7, line 12.) A sequence search of SEQ ID NO: 13 reveals a 100% identity with SEQ ID NO: 1 of HARASHIMA (Sequence Alignment of SEQ ID NO 13 with SEQ ID NO 1 of U.S. Patent No. 8,981,044. Search conducted 12 April 2021, 1 page; ‘PTO-892’, mailed 23 April 2021). HARASHIMA indicates SEQ ID NO: 13 as a peptide that is to be present on the surface of the disclosed lipid membrane structure. (Abstract; Col. 3, lines 48-67; Col. 7, line 42 to Col. 8, line 12; Fig. 1, 2, 4.)
In view of the teachings of SEIBEL, BIRSOY, and HARASHIMA (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the lipid membrane structure as disclosed by HARASHIMA to assist in the delivery of the mitochondrial expression vector formed from the combination of SEIBEL and BIRSOY. HARASHIMA provides one of ordinary skill in the art some teaching, suggestion, or motivation for the encapsulation with the disclosed lipid membrane structures in order to improve delivery efficiency and ease of medicaments into a cell. (Abstract; Col. 1, line 14 to Col. 2, line 2; and Col. 5, lines 34-62.) SEIBEL provides one of ordinary skill in the art some teaching, suggestion, or motivation for the encapsulation of the disclosed mitochondrial expression vectors with a lipid membrane structure for delivery into cells. (¶ [0181]-[0186].) BIRSOY provides one of ordinary skill in the art some teaching, suggestion, or motivation for the encapsulation with liposomes for 
Accordingly, SEIBEL further in view of BIRSOY and HARASHIMA renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636